MILLS, Judge.
Kennedy appeals the establishment of his presumptive parole release date. We affirm.
Kennedy contends that the offense characteristic for sexual battery with threat of force likely to cause serious injury should have been applied instead of the offense characteristic for sexual battery with use of force. The record reveals that the rape occurred at knifepoint and the victim was actually cut. There is no error in treating this as use of force.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.